Citation Nr: 1431388	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active duty service from January 1970 to January 1972, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In his May 2014 brief, the Veteran's representative raised several claims of service connection.  As these claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are hereby referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal. 

The most recent VA examination to evaluate the severity of the Veteran's service-connected posttraumatic stress disorder (PTSD) was in July 2009.  In his May 2014 brief, the Veteran's representative alleges that the Veteran's symptoms have worsened.  This assertion is supported by a July 2013 VA treatment record that notes the Veteran was hospitalized in April 2013 after his wife found him holding a knife to his wrist.  VA's General Counsel has indicated that a new examination is appropriate where there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that another examination is necessary to assess the current severity of the Veteran's PTSD.

The Board also notes that the findings of the July 2009 VA examination paint a markedly different disability picture than that shown during a March 2009 private psychological evaluation.  Accordingly, a medical opinion is needed to reconcile these two examination reports.

Furthermore, a July 2013 VA treatment record indicates that the Veteran received inpatient treatment at a Florida VA medical center in April 2013 and saw a psychiatrist after this hospitalization.  Records of the evaluations/treatment may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records of any (and all) VA treatment the Veteran received for his PTSD, to specifically include any records of hospitalizations/treatment from April 2013 to the present.

2.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) private evaluations and/or treatment he has received for his PTSD since July 2009, and to provide authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of all evaluations and treatment (records of which are not already associated with the record) from the providers identified.

3.  The AOJ should then arrange for the Veteran to be examined by a psychologist or psychiatrist (one who has not previously examined him) to assess the current severity of his service-connected PTSD.  The Veteran's entire record and the criteria for rating mental disorders must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should:

(i)  Identify all symptoms (and associated impairment of function) of the Veteran's PTSD found and indicate the presence or absence of each symptom in the criteria for ratings above 50 percent.  If a symptom is noted to be present, the examiner should comment on its severity, frequency, and associated functional impairment.  The examiner should also identify any psychiatric symptoms found that are not listed in the schedular criteria, noting their nature, frequency, and functional impairment.  

(ii)  The examiner is also asked to comment (with explanation) on the findings contained in the March 2009 private evaluation and the July 2009 VA examination and to reconcile the conflicting evidence in the record regarding the severity of the Veteran's PTSD.  Specifically, the examiner should address whether the findings can be reconciled, and whether the GAF scores are consistent with/supported by the symptoms then noted.  The examiner should also identify any symptoms noted by either examiner that are not found on current examination, and provide an explanation for such finding.

4.  The AOJ should then review the record and readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


